DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 11/07/2022. Claims 1-2, 6, 8, 10, and 13-14 are currently amended. Claim 5 is canceled. Claims 16-25 are newly added. Claims 1-4 and 6-25 are pending review in this action. The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant's amendment to Claims 1-2, 6, 8, 10, and 13-14. New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3, line 4 discloses “MnO2 foam, and MnO2-coated carbon foam”, which should be corrected to “MnO2 foam, and MnO2-coated carbon foam” to be properly formatted.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 discloses “the layer containing graphene oxide and/or reduced graphene oxide, heteroatom co-doped graphene, and polymer contains regions containing more than 50 % of a mixture of graphene oxide and/or reduced graphene oxide and polymer, and regions containing more than 50 % of heteroatom co-doped graphene”. There is insufficient antecedent basis for this limitation in the claim. Nowhere in Claim 1 as currently amended is there reference to a layer containing graphene oxide, etc., thus it would not be clear to the skilled artisan what is being referred to as such a layer.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, line 2 recites the limitation “the primary cathode mass layer further contains optionally conductive additives, binders and pore-forming additives”. The word “optionally” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “optionally conductive additives” is intended to limit the claim. The examiner notes that for purposes of examination, the limitation “optionally conductive additives” will not be required to consider the claim met.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2018/0083266 A1) and further in view of Cao et al. (CN 205489901 A) (as listed by Applicant on IDS dated 10/15/2020) and Moon et al. (Adv. Mater., 25: 6547-6553 (2013)).


Regarding Claim 1:
Zhamu discloses a metal-sulfur battery comprising a cathode containing: a cathode current collector foil (substrate), a primary cathode mass layer (sulfur impregnated foam) containing a porous host structure (HA-derived foam) and sulfur as an active material [0020, 0046, 0066]. Zhamu further discloses that a secondary cathode mass layer (second surface deposition) containing sulfur is formed when sulfur is deposited onto both surfaces of the porous host structure (HA-derived foam) [0130]. Zhamu further discloses that the metal-sulfur battery comprises an anode and a separator [0208]. Zhamu further discloses that the metal of the metal sulfur battery may be one of lithium, sodium, and magnesium [0001].
Though Zhamu does not explicitly say that the porous host structure (HA-derived foam) is a conductive dimensionally stable porous host structure, Zhamu does disclose that the porous host structure (HA-derived foam) has hexagonal carbon atomic planes that are essentially interconnected to form long electron-conducting pathways with low resistance [0101]. Zhamu further discloses that the porous host structure (HA-derived foam) may be a carbon foam [0027-0028], which is listed by the instant application as a material which may be selected as the conductive dimensionally stable porous host structure (p.3, lines 11-17). Thus, the skilled artisan would appreciate that the porous host structure (HA-derived foam) of Zhamu would be considered a conductive dimensionally stable porous host structure.
Additionally, the examiner notes that the instant specification teaches sulfur as an alkali ion intercalating material (p.4, lines 25-29), thus, as the secondary cathode mass layer (second surface deposition) contains sulfur, the secondary cathode mass layer (second surface deposition) necessarily contains an alkali-ion intercalating material.
Zhamu further discloses that the sulfur may be present in the cathode as a soft-case form such as when elemental sulfur is directly applied to the porous host structure (HA-derived foam) via vapor deposition [0210, 215], or the sulfur may be present in the cathode as a hard-case form such as when sulfur powder is mixed directly with carbon black before application to the porous host structure (HA-derived foam) [0210, 0214]. The examiner notes that the labeling of such sulfur materials as soft-case and hard-case was done based on the definitions provided in the instant specification (p.3, line 35 - p.4, line 14).
Zhamu is deficient in disclosing 1) that the sulfur in the cathode is present as a mixture of the soft-case form of sulfur in the amount of 50 to 90 wt. % of sulfur, relative to the total amount of sulfur, and of the hard-case form in the amount of 50 to 10 wt. % of sulfur, relative to the total amount of sulfur, and 2) that at least 20% of the sulfur present is monoclinic sulfur allotrope.
Regarding 1), Cao discloses a method for preparing a three-dimensional carbon current collector of a lithium-sulfur battery [0001]. Cao further discloses that the lithium-sulfur battery comprises a positive electrode which is comprised of the three-dimensional carbon current collector and a positive electrode active material supported on the three-dimensional carbon current collector [0051]. Cao further discloses that the positive electrode active material may be a mixture of a hollow carbon and sulfur composite material (hard-case form sulfur) and sublimed sulfur (soft-case sulfur) [0051-0052]. Cao further discloses that the positive electrode active material is formed by first preparing the hollow carbon sphere/sulfur material by mixing glucose and sodium dodecyl sulfate, placing in a reactor under controlled temperature, and then washed to produce the hollow carbon sphere/sulfur material [0052]. Cao further discloses that the hollow carbon spheres were then mixed with sublimed sulfur at a mass ratio of 1:1.5, and then subjected to further heat treatment, finally producing the sulfur/carbon active material [0052].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the sulfur of the cathode of Zhamu, the sulfur positive electrode active material of Cao, as it is known in the art as a useful sulfur source for a positive electrode in a lithium-sulfur battery, as taught by Cao. 
The skilled artisan would appreciate that upon the above modification, as Cao teaches that the hollow carbon spheres (hard-case sulfur) were then mixed with sublimed sulfur (soft-case sulfur) at a mass ratio of 1:1.5, the cathode of Zhamu would necessarily have a mixture wherein the soft-case form of sulfur in the amount of 50 to 90 wt. % of sulfur, relative to the total amount of sulfur, and of the hard-case form in the amount of 50 to 10 wt. % of sulfur, relative to the total amount of sulfur. By doing so, the limitation of Claim 1 requiring that the sulfur in the cathode is present as a mixture of the soft-case form of sulfur in the amount of 50 to 90 wt. % of sulfur, relative to the total amount of sulfur, and of the hard-case form in the amount of 50 to 10 wt. % of sulfur, relative to the total amount of sulfur, is met. 
The examiner notes that both Zhamu and Cao are silent to if the type of sulfur used is a monoclinic sulfur allotrope.
Regarding 2), Moon discloses an encapsulated form of monoclinic sulfur for use in an electrode for a lithium-sulfur battery (p.6547, Col. 1, para. 1, and Col.2, para. 2). Moon further discloses that the monoclinic sulfur is encapsulated in a porous carbon structure (p.6547, Col.2, para. 3). Moon further teaches that the monoclinic sulfur phase has a lower density than the conventionally used (in the field of batteries) orthorhombic phase, resulting in an observable difference in the volume expansion of sulfur upon lithiation, and thus providing enhanced structural stability (p. 6552, Col. 1, para. 2). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to further modify the cathode of Zhamu and select for the sulfur material of modified Zhamu, a monoclinic sulfur allotrope, as it is known to be a useful sulfur phase for use in a lithium-sulfur battery and provides enhanced structural stability to the material, as taught by Moon. By doing so, all of the limitations of Claim 1 are met. 
Regarding Claim 2 (Dependent Upon Claim 1):
Zhamu as modified by Cao and Moon discloses the metal-sulfur battery of Claim 1 as set forth above. As detailed above, Zhamu further discloses that the metal-sulfur battery comprises an anode [0208]. Zhamu further discloses that the anode contains an anode current collector foil [0069] and a primary anode mass layer (anode active material) which may contain a metal compound of Li, Na, K, Mg, or Al metal (thus, reads on 1) a metal capable of forming intermetallic alloys with an alkali metal and/or an alkaline earth metal and 2) an alkali metal) [0067]. 
Zhamu is deficient in disclosing that the primary anode mass layer (anode active material) contains a conductive dimensionally stable porous host structure.
Zhamu further discloses that the porous host structure (HA-derived foam) may be used alone as a current collector or in conjunction with a conventional metal foil current collector, as demonstrated in the cathode current collector of Claim 1 above [0067-0069]. Zhamu further discloses that porous host structure (HA-derived foam) it has high electrical conductivity [0068].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the primary anode mass layer of Zhamu to include a porous host structure (HA-derived foam) to host the metal compound, in addition to the anode current collector foil, as it is taught by Zhamu to be highly conductive and may function as a secondary current collector, as taught by Zhamu. By doing so, all of the limitations of Claim 2 are met.
Regarding Claim 3 (Dependent Upon Claim 1):
Zhamu as modified by Cao and Moon discloses the metal-sulfur battery of Claim 1 as set forth above. Zhamu discloses that the porous host structure (HA-derived foam) is a carbon foam [0027-0028]. Thus, all of the limitations of Claim 3 are met.
Regarding Claim 4 (Dependent Upon Claim 1):
Zhamu as modified by Cao and Moon discloses the metal-sulfur battery of Claim 1 as set forth above. Zhamu discloses that the porous host structure (HA-derived foam) is a carbon foam which does not require the support of a conventional current collector [0027-0028, 0067-0068]. Thus, all of the limitations of Claim 4 are met.
Regarding Claim 7 (Dependent Upon Claim 1):
Zhamu as modified by Cao and Moon discloses the metal-sulfur battery of Claim 1 as set forth above. As detailed above in the rejection of Claim 1, when the modification of Zhamu in view of Moon is made, the sulfur present in the cathode is monoclinic sulfur allotrope. Thus, all of the limitations of Claim 7 are met.
Regarding Claim 13 (Dependent Upon Claim 1):
Zhamu as modified by Cao and Moon discloses the metal-sulfur battery of Claim 1 as set forth above. Zhamu discloses that a separator and electrolyte is included in the metal-sulfur battery cell along with the positive electrode and the negative electrode [0143, 0145, 0160].
	Although Zhamu does not explicitly say that the separator is placed between the two electrodes, the skilled artisan would recognize that such a configuration is the conventional location for a separator.
Furthermore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to place the separator in that location as it would prevent the negative electrode and positive electrode from coming into contact with one another, thus serving to help prevent a short in the battery. By doing so, all of the limitations of Claim 13 are met.
Regarding Claim 17 (Dependent Upon Claim 1):
Zhamu as modified by Cao and Moon discloses the metal-sulfur battery of Claim 1 as set forth above. As detailed above, since the word “optionally” precedes the limitation requiring that “conductive additives, binders and pore-forming additives” be comprised in the primary cathode mass layer, all of the limitations of Claim 17 are met. 
Regarding Claim 20 (Dependent Upon Claim 2):
Zhamu as modified by Cao and Moon discloses the metal-sulfur battery of Claim 2 as set forth above. Zhamu further discloses that the alkali metal may be in the form of a foil [0151]. Thus, all of the limitations of Claim 20 are met.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2018/0083266 A1) as modified by Cao et al. (CN 205489901 A) (as listed by Applicant on IDS dated 10/15/2020) and Moon et al. (Adv. Mater., 25: 6547-6553 (2013)), as applied to Claim 1 above, and further in view of Schaefer (US 2014/0147710 A1).
Regarding Claim 6 (Dependent Upon Claim 1):
Zhamu as modified by Cao and Moon discloses the metal-sulfur battery of Claim 1 as set forth above. 
Zhamu is deficient in disclosing that the separator contains about up to 10 wt% of sulfur.
	Schaefer discloses a separator for a lithium ion battery, wherein the separator comprises at least one silica component, at least one carbon component, and sulfur [0011-000015]. Schaefer further discloses that the content of the silica component, carbon component, and sulfur may amount to between 0.1% and 60% by weight on the basis of the total weight of the separator [0037]. Schaefer further discloses that the weight ratio of the silica component and the carbon component to the sulfur may be 5:1 [0039]. Schaefer further discloses that a separator with such a composition can effectively prevent the formation of lithium dendrites, thus improving the overall safety of the battery [0003, 0015].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the separator of the battery of Zhamu, the separator of Schaefer, as it is known as a separator for a lithium-containing battery which improves the safety of the battery by preventing the formation of lithium dendrites.
	The examiner notes that there exists at least one embodiment of the separator of Schaefer which meets the limitation of Claim 6 requiring that the separator contains about up to 10 wt% of sulfur. For example, when the amount of the silica component, carbon component, and sulfur is selected to be 60% of the total separator weight, and the weight ratio of the silica component and the carbon component to the sulfur is selected to be 5:1, the sulfur component would necessarily comprise 10 wt% of the total separator weight. Thus, by making the above modification, all of the limitations of Claim 6 are met.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2018/0083266 A1) as modified by Cao et al. (CN 205489901 A) (as listed by Applicant on IDS dated 10/15/2020) and Moon et al. (Adv. Mater., 25: 6547-6553 (2013)), as applied to Claim 1 above, and further in view of Shembel et al. (US 2009/0117461 A1).
Regarding Claim 8 (Dependent Upon Claim 1):
Zhamu as modified by Cao and Moon discloses the metal-sulfur battery of Claim 1 as set forth above. Zhamu further discloses that the primary cathode mass layer (sulfur impregnated foam) may contain a binder resin [0135]. Zhamu further discloses that the binder resins polyvinylidene fluoride (PVDF) or styrene-butadiene rubber (SBR) may be selected as a binder for the anode [0157]. Zhamu further discloses that organic solvents such as 1,2-dimethoxyethane (DME), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), etc. may be selected as a solvent used in sulfur deposition [0133].
Zhamu is deficient in disclosing that the binders of the primary cathode mass layer (sulfur impregnated foam) include binary or ternary immiscible binder systems which are used in amounts from 3 to 20 wt. %, relative to the amount of the primary mass layer, wherein - in the binary system, a first solid conductive binder insoluble in a solvent used for the preparation of the electrode and a second conductive binder soluble in the solvent used for the preparation of the electrode are used; - in the ternary system, a first solid conductive binder insoluble in a solvent used for the preparation of the electrode, a second conductive binder soluble in the solvent used for the preparation of the electrode, and a third polymeric binder as a surfactant are used.
Shembel discloses an electrode for lithium batteries and supercapacitors [0006]. Shembel further teaches the electrodes according to the disclosure of Shembel have high efficiency, a wide operating temperature range, high discharge energy, etc. [0024]. Shembel further discloses that such properties are achieved by using two types of the binders in the electrode mass composition [0025]. Shembel further teaches that for an electrode mixture, a combination of a binder (PVDF) soluble in an organic solvent and a binder (PTFE) insoluble in an organic solvent [0033-0043]. Shembel further teaches that the soluble binder and insoluble binder is included in the electrode in a weight percent of 2-4% and 3-4%, respectively, based on a total weight of the electrode [0089-0095].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the teachings of Shembel to the battery of Zhamu, and select for the binders a binder system having a mixture of a binder soluble in an organic solvent and a binder insoluble in an organic solvent in amounts of 2-4 wt% and 3-4 wt%, respectively, as it is known in the art as a useful binder system for a battery, as taught by Shembel, and would further provide the skilled artisan with a reasonable expectation of success in providing a battery having improved efficiency and discharge energy, as taught by Shembel. By doing so, all of the limitations of Claim 8 are met.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2018/0083266 A1) as modified by Cao et al. (CN 205489901 A) (as listed by Applicant on IDS dated 10/15/2020) and Moon et al. (Adv. Mater., 25: 6547-6553 (2013)), as applied to Claim 1 above, and further in view of  Li et al. (US 2006/0083986 A1). 
Regarding Claim 9 (Dependent Upon Claim 2):
Zhamu as modified by Cao and Moon discloses the metal-sulfur battery of Claim 2 as set forth above. As detailed above, modified Zhamu discloses that the primary anode mass layer (anode active material) contains a porous host structure (HA-derived foam) coated by a metal capable of forming intermetallic alloys with alkali metal and/or alkaline earth metal [0067]. Zhamu further discloses that the primary anode mass layer (anode active material) metal may be tin (Sn) [0074].
Zhamu is silent to the size of the metal particles.
Li discloses a battery comprising a negative electrode which is comprised of a tin-containing material such as tin nanoparticles [0009]. Li teaches that the tin nanoparticles may have a diameter of between 0.5 nm and 1 micron [0009].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the metal tin particles of the primary anode mass layer of Zhamu, tin nanoparticles, as it is known in the art as a useful size of tin particles for use in a negative electrode, as taught by Li. By doing so, all of the limitations of Claim 9 are met.
Regarding Claim 10 (Dependent Upon Claim 9):
Zhamu as modified by Cao, Moon, and Li discloses the metal-sulfur battery of Claim 9 as set forth above. As detailed above, the metal may be Sn. Therefore, all of the limitations of Claim 10 are met.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2018/0083266 A1) as modified by Cao et al. (CN 205489901 A) (as listed by Applicant on IDS dated 10/15/2020) and Moon et al. (Adv. Mater., 25: 6547-6553 (2013)), as applied to Claim 1 above, and further in view of Zhou et al. (US 20170162876A1).
Regarding Claim 11 (Dependent Upon Claim 1):
Zhamu as modified by Cao and Moon discloses the metal-sulfur battery of Claim 1 as set forth above. As detailed above, Zhamu discloses that the cathode may contain sulfur as an active material [0066]. Zhamu further discloses that the cathode may additionally contain a conductive filler such as carbon black [0142]. Zhamu further discloses that the sulfur particles may have a diameter of less than 500 nm [0029]. Cao further discloses that the positive electrode active material may additionally comprise carbon black [0066].
Both Zhamu and Cao are deficient in disclosing that the size of the carbon black particles.
Zhou discloses a method of coating sulfur particles to have increased conductivity for use in a battery [0005-0007]. Zhou teaches that carbon black particles may have an average diameter of 100 nm [0071].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to firstly, keep the size of the sulfur particles of modified Zhamu less than 500 nm, as it is known in the art as a useful size for sulfur particles in positive electrode active materials as taught by Zhamu, and secondly, select for the size of the carbon black particles of modified Zhamu, 100 nm, as it is known in the art as a size for carbon black particles for use in a battery, as taught by Zhou. 
Upon the above modification, the skilled artisan would recognize that there are many embodiments of the battery wherein the electrode comprises sulfur particles and carbon black particles having a ratio of sizes between 3:1 to 18:1. For example, when the sulfur particles are 400 nm and the carbon black particles are 100 nm, a ratio of 4:1 is achieved. Therefore, upon the above modification, all of the limitations of Claim 11 are met. 
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2018/0083266 A1) as modified by Cao et al. (CN 205489901 A) (as listed by Applicant on IDS dated 10/15/2020) and Moon et al. (Adv. Mater., 25: 6547-6553 (2013)), as applied to Claim 1 above, and further in view of Conte et al. (US 2017/0023513 A1) and Wen et al. (CN 107221459 A1).
Regarding Claim 12 (Dependent Upon Claim 1):
Zhamu as modified by Cao and Moon discloses the metal-sulfur battery of Claim 1 as set forth above.
Zhamu is deficient in disclosing a layer containing graphene oxide and/or reduced graphene oxide, heteroatom co-doped graphene, and polymer, wherein the layer contains regions containing more than 50% of a mixture of graphene oxide and/or reduced graphene oxide and polymer, and regions containing more than 50% of heteroatom co-doped graphene.
Conte discloses a structure for use in electronic devices, wherein the structure may be used in components for a flexible battery [0006-0008, 0053]. Conte further discloses that structure comprises a conducting substrate comprised of a first layer of graphene disposed on a substrate and a first electropolymerized polymer layer disposed on the first layer of graphene [0029]. Conte further discloses that the structure may include additional graphene layers to the first graphene layer [0029], and specifically discloses an embodiment wherein a first layer of graphene is disposed on a substrate, a first electropolymerized polymer layer is disposed on the first graphene layer, and a second graphene layer is disposed on the first electropolymerized layer (see Claims 1, 3, and 4). Conte further discloses that the graphene layer may be a modified graphene layer [0033], and that the electropolymerized polymer layer maybe be comprised of polypyrrole (nitrogen containing polymer) [0035]. Conte teaches that the use of graphene in electronic devices has been of great interest due to graphene’s superb electrical, physical, and mechanical properties, and provides a cheap approach to improve the performance of electronic and electrochemical devices [0004-0008].
Therefore, it would be obvious to one of ordinary skill at the time of the filing of the invention to modify the battery of Zhamu to include on the cathode of Claim 1 (as a substrate) a first layer of graphene, a first electropolymerized polymer layer disposed on the first graphene layer, and a second graphene layer disposed on the first electropolymerized layer, as it is known in the art as a configuration of layers applied to a substrate, used within an electronic device (such as a battery) as a conductive substrate which provides a cheap approach to improve the performance of electrochemical devices, as taught by Conte. By doing so, the limitation requiring a layer containing graphene oxide and/or reduced graphene oxide, heteroatom Group VIIa and/or Group Va elements co-doped graphene, and a Group VIIa and/or Group Va heteroatom-containing polymer, is met. 
Zhamu as modified by Conte is deficient in disclosing that the layer contains regions containing more than 50% of a mixture of graphene oxide and/or reduced graphene oxide and polymer, and regions containing more than 50% of heteroatom co-doped graphene.
Wen teaches the use of a phosphorous-nitrogen co-doped graphene material as an electrode material for a lithium ion battery (p.2, lines 5-8). Wen further teaches that the phosphorous-nitrogen co-doped graphene material exhibits high specific surface area and high conductivity (p.2, lines 15-24).
Therefore, it would be obvious to the skilled artisan to further modify the battery of Zhamu by selecting for the second graphene layer, the phosphorous-nitrogen co-doped graphene material layer of Wen, as it is known in the art as a useful material for electrodes and is known to have high specific surface area and high conductivity, as taught by Wen. This would be further motivated by Conte who discloses that the graphene layer may be a modified graphene layer [0033]. 
The examiner notes that upon the above modifications, the combination of the first layer of graphene and a first electropolymerized polymer layer reads as a first region containing more than 50% of a mixture of graphene oxide and polymer, and the second graphene layer reads as a second region containing more than 50% of heteroatom co-doped graphene. 
As such, upon all of the above modifications, all of the limitations of Claim 12 are met.
Regarding Claim 16 (Dependent Upon Claim 1):
Zhamu as modified by Cao and Moon discloses the metal-sulfur battery of Claim 1 as set forth above.
Zhamu is deficient in disclosing that the at least one cathode further contains: a conductive adhesive interlayer placed between the cathode current collector foil and a primary cathode mass layer; and/or a layer containing graphene oxide and/or reduced graphene oxide, heteroatom Group VIIa and/or Group Va elements co-doped graphene, and a Group VIIa and/or Group Va heteroatom-containing polymer.
Conte discloses a structure for use in electronic devices, wherein the structure may be used in components for a flexible battery [0006-0008, 0053]. Conte further discloses that structure comprises a conducting substrate comprised of a first layer of graphene disposed on a substrate and a first electropolymerized polymer layer disposed on the first layer of graphene [0029]. Conte further discloses that the structure may include additional graphene layers to the first graphene layer [0029], and specifically discloses an embodiment wherein a first layer of graphene is disposed on a substrate, a first electropolymerized polymer layer is disposed on the first graphene layer, and a second graphene layer is disposed on the first electropolymerized layer (see Claims 1, 3, and 4). Conte further discloses that the graphene layer may be a modified graphene layer [0033], and that the electropolymerized polymer layer maybe be comprised of polypyrrole (nitrogen containing polymer) [0035]. Conte teaches that the use of graphene in electronic devices has been of great interest due to graphene’s superb electrical, physical, and mechanical properties, and provides a cheap approach to improve the performance of electronic and electrochemical devices [0004-0008].
Therefore, it would be obvious to one of ordinary skill at the time of the filing of the invention to modify the battery of Zhamu to include on the cathode of Claim 1 (as a substrate) a first layer of graphene, a first electropolymerized polymer layer disposed on the first graphene layer, and a second graphene layer disposed on the first electropolymerized layer, as it is known in the art as a configuration of layers applied to a substrate, used within an electronic device (such as a battery) as a conductive substrate which provides a cheap approach to improve the performance of electrochemical devices, as taught by Conte. 
Wen teaches the use of a phosphorous-nitrogen co-doped graphene material as an electrode material for a lithium ion battery (p.2, lines 5-8). Wen further teaches that the phosphorous-nitrogen co-doped graphene material exhibits high specific surface area and high conductivity (p.2, lines 15-24).
Therefore, it would be obvious to the skilled artisan to further modify the battery of Zhamu by selecting for the second graphene layer, the phosphorous-nitrogen co-doped graphene material layer of Wen, as it is known in the art as a useful material for electrodes and is known to have high specific surface area and high conductivity, as taught by Wen. This would be further motivated by Conte who discloses that the graphene layer may be a modified graphene layer [0033]. By doing so, all of the limitations of Claim 16 are met.
Claims 14, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2018/0083266 A1) as modified by Cao et al. (CN 205489901 A) (as listed by Applicant on IDS dated 10/15/2020) and Moon et al. (Adv. Mater., 25: 6547-6553 (2013)), as applied to Claim 1 above, and further in view of Seol et al. (US 2018/0159131 A1) and Chaturvedi et al. (US 2005/0220989 A1).
Regarding Claim 14 (Dependent Upon Claim 1):
Zhamu as modified by Cao and Moon discloses the metal-sulfur battery of Claim 1 as set forth above. Zhamu further discloses a method for production of the cathode for the battery according to Claim 1,comprising the following steps: b) milling and homogenizing sulfur and infiltrating it into a second porous host material (carbon black) to form hard-case sulfur composite [0084, 0210, 0214], c)  depositing alkali-earth-ion-intercalating material on the top of a conductive porous host structure [0204], d) infiltrating the material prepared in step b) or their mixture into the dimensionally stable conductive porous host structure from step c) [0211-0212]. Cao further discloses that the preparation of the sulfur/carbon active material includes a step of mixing and grinding [0031].
The skilled artisan would appreciate that the same method disclosed by Zhamu may continue to be applied even after the modification by Cao and Moon.
Zhamu is deficient in disclosing 1) a step a) of milling and homogenizing sulfur to form a soft-case sulfur composite; 2) a step e) attaching the resulting porous host structure (HA-derived foam) to a current collector foil; 3) a step f) heating the resulting electrode precursor to the temperature from 95 to 135 °C for at least 5 minutes and then maintaining it at 90 to 130 °C; and 4) subjecting it to calendering, then cooling it to 20 to 70 °C for at least 5 minutes to allow for re-crystallization and dissipation of internal material stress resulting from phase conversion.
Regarding 1), it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to perform a step of milling and homogenizing during the preparation of the soft-case sulfur, as it is known as a common step perform on sulfur-based active material for a positive electrode, as taught by both Zhamu and Cao, and would allow for a more uniform soft-case sulfur particle within the active material. By doing so, the limitation requiring that the method of producing the cathode includes a step a) of milling and homogenizing sulfur to form a soft-case sulfur composite, is met. 
Regarding 2) and 3), Seol discloses a positive electrode material for a positive electrode and a method of manufacturing thereof [0103-0107]. Seol further teaches that a positive electrode material is placed onto a positive electrode current collector and then subjected to a drying process [0106-0107]. Seol further discloses that the drying process is performed by a heating treatment wherein the temperature may be set at between 100°C and 120°C, and may be performed for a time period of 1 hour to 50 hours [0107].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the method disclosed by Zhamu to apply the resulting porous host structure (HA-derived foam) to a current collector foil in a step e) following step d), rather than during the formation of the porous host structure (HA-derived foam), as it is known in the art to attach the current collector and the active material layers of an electrode after the active material layer is prepared, as taught by Seol. By doing so, the limitation of Claim 14 requiring a step e) attaching the resulting porous host structure (HA-derived foam) to a current collector foil, is met.
It would be further obvious to the skilled artisan to further modify the method of Zhamu to include, following a step e), a step f) of providing a heat treatment to the electrode precursor at a temperature of between 100°C and 120°C for a time period of over 1-50 hours, as taught by Seol, as it is known in the art to include such a step during the formation of a positive electrode, as taught by Seol. By doing so, the limitation of Claim 14 requiring a step f) heating the resulting electrode precursor to the temperature from 95 to 135 °C for at least 5 minutes and then maintaining it at 90 to 130 °C, is met.
Regarding 4), Chaturvedi discloses a method of forming an electrode structure, wherein the method includes a first step of depositing an electrode material on a current collector, a second step of heating the electrode material, and a third step of calendaring the product of the second step [0007]. 
Therefore it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the method of Zhamu to include a step of calendaring the electrode precursor following the heat treatment in step f), as is known in the art to include in a method of preparing an electrode structure to include a step of calendaring following a heating step. By doing so, the limitation of Claim 14 requiring subjecting it to calendaring, is met.
The examiner notes, that upon the above modifications, when the heat applied in step f) is removed upon the completion of step f), the electrode precursor will necessarily begin to cool over a period of time (>5 minutes) simply due to heat transfer with the environment. Furthermore, it will necessarily cool to approximately a room temperature (~25°C). Thus, upon making all of the above modifications, all of the limitations of Claim 14 are met.  
Regarding Claim 22 (Dependent Upon Claim 14):
Zhamu as modified by Cao, Moon, Seol and Chaturvedi discloses the metal-sulfur battery of Claim 14 as set forth above. As detailed above in the rejection of Claim 14, the method of modified Zhamu includes a step of milling and homogenizing sulfur. Zhamu further discloses that the cathode may additionally contain a conductive additive such as carbon black [0142]. Thus, the skilled artisan would appreciate that such a material would necessarily be present in such a step. As such, all of the limitations of Claim 22 are met.
Regarding Claim 23 (Dependent Upon Claim 14):
Zhamu as modified by Cao, Moon, Seol and Chaturvedi discloses the metal-sulfur battery of Claim 14 as set forth above. As detailed above in the rejection of Claim 14, the method of modified Zhamu includes a step of milling and homogenizing sulfur and infiltrating it into a second porous host material (carbon black) to form hard-case sulfur composite. Zhamu further discloses that the cathode may additionally contain a conductive additive such as carbon black [0142]. Zhamu further discloses that the cathode additionally may contain a binder resin and HA-derived graphene-like walls [0135]. Thus, the skilled artisan would appreciate that these materials would necessarily be present in such a step.
The examiner notes that although Zhamu does not specifically disclose that the HA-derived graphene-like walls specifically serves as a pore-forming additive in this context, the skilled artisan would appreciate that such material would be expected to be able to serve such a role as Zhamu a porous host structure (HA-derived foam) in the porous positive electrode current collector. Thus, all of the limitations of Claim 23 are met.
Regarding Claim 25 (Dependent Upon Claim 14):
Zhamu as modified by Cao, Moon, Seol and Chaturvedi discloses the metal-sulfur battery of Claim 14 as set forth above. Though Zhamu does not explicitly disclose that in step c) the conductive porous host structure has a working potential window under 4.2 V, as the conductive porous host structure meets all of the composition and physical requirements of the instant claims, the skilled artisan would appreciate that it would necessarily have a working potential window under 4.2 V. Thus, all of the limitations of Claim 25 are met.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2018/0083266 A1) as modified by Cao et al. (CN 205489901 A) (as listed by Applicant on IDS dated 10/15/2020), Moon et al. (Adv. Mater., 25: 6547-6553 (2013)), Seol et al. (US 2018/0159131 A1), and Chaturvedi et al. (US 2005/0220989 A1), as applied to Claim 14 above, and further in view of Lecuyer et al. (US 2018/0175375 A1).
Regarding Claim 15 (Dependent Upon Claim 14):
Zhamu as modified by Cao, Moon, Seol and Chaturvedi discloses the metal-sulfur battery of Claim 14 as set forth above. Zhamu further discloses that the sulfur may be present in the cathode as a soft-case form such as when elemental sulfur is directly applied to the porous host structure (HA-derived foam) via vapor deposition [0210, 215], or the sulfur may be present in the cathode as a hard-case form such as when sulfur powder is mixed directly with carbon black before application to the porous host structure (HA-derived foam) [0210, 0214]. Zhamu further discloses that the hard-case sulfur is prepared by dry pre-mixing of sulfur with the second porous host material (carbon black) [0210].
Zhamu is deficient in disclosing 1) that the pre-mixed material was heated with additional sulfur under inert atmosphere at 300 to 380°C; 2) any non-encapsulated melted sulfur was drained; and 3) then the mixture was cooled to room temperature.
Regarding 1), Lecuyer discloses a known method of treating a carbon sulfur mixture which includes a step of dry pre-mixing of sulfur with the carbon material, followed by a step of heating to a temperature of 300°C under argon [0010]. Lecuyer further discloses that the heating step was carried out for a period of 3 hours to ensure the evaporation of the remaining sulfur [0010]. 
Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the teaching of Lecuyer to the process of preparing the hard-case sulfur of Zhamu by adding a step of heating the premixed material to a temperature of 300°C, as it is known in the art as a useful step in the process of preparing such carbon sulfur mixtures, as taught by Lecuyer. By doing so, the limitation of Claim 15 requiring that the pre-mixed material was heated with additional sulfur under inert atmosphere at 300 to 380°C, is met.
Regarding 2), upon the above modification, the skilled artisan would recognize that a step of removing any excess sulfur needs to be performed following the heat treatment of the sulfur carbon material. Though Lecuyer discloses that carrying out the heating step for a period of 3 hours will evaporate any remaining sulfur, thus removing any excess sulfur material, the skilled artisan would appreciate that common removal methods such as drainage may alternatively be employed. Furthermore, the skilled artisan would be motivated to make such a change as a drainage step is far more energy efficient than providing heating for a period of 3 hours. Upon such modification, the limitation of Claim 15 requiring any non-encapsulated melted sulfur was drained, is met.
Regarding 3), the skilled artisan would recognize upon the above modification, when the heating step is completed, the mixture would necessarily cool to room temperature via environmental heat transfer. Therefore, all of the limitations of Claim 15 are met.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2018/0083266 A1) as modified by Cao et al. (CN 205489901 A) (as listed by Applicant on IDS dated 10/15/2020) and Moon et al. (Adv. Mater., 25: 6547-6553 (2013)), as applied to Claim 2 above, and further in view of Wilkins et al. (US 2010/0075225 A1).
Regarding Claim 18 (Dependent Upon Claim 2):
Zhamu as modified by Cao and Moon discloses the metal-sulfur battery of Claim 2 as set forth above.
Zhamu is deficient in disclosing that the at least one anode further contains: a conductive adhesive interlayer placed between the anode current collector foil and a primary anode mass layer; and/or a secondary anode mass layer containing graphene oxide and/or reduced graphene oxide, heteroatom Group VIa elements co-doped graphene, and a polymer.
Wilkins discloses a nanocomposite electrode (100) which includes a current collector (110), an electroactive layer comprising an electroactive material (150), a binder (120), and a conductive additive (160) (Figure 1, [0020]). Wilkins further discloses that the nanocomposite electrode includes a conductive adhesive (130) which is located between the current collector (110) and the electroactive layer (Figure 1, [0020]). Wilkins further discloses that the nanocomposite electrode (100) may be an anode or a cathode [0020]. Wilkins further teaches that the use of the conductive adhesive layer (130) results in a chemi-mechanical attachment of the electroactive layer to the current collector (110) which is not feasible with conventional processes of applying electroactive layers to current collectors [0014].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery of Zhamu to include on the at least one anode a conductive adhesive layer such as the one disclosed by Wilkins, as it is known in the art to include such an adhesive layer between a current collector and the active material of an anode and is known to improve the attachment of an electrode active material to the current collector, as taught by Wilkins. By doing so, all of the limitations of Claim 18 are met.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2018/0083266 A1) as modified by Cao et al. (CN 205489901 A) (as listed by Applicant on IDS dated 10/15/2020) and Moon et al. (Adv. Mater., 25: 6547-6553 (2013)), as applied to Claim 2 above, and further in view of He et al. (US 2021/0098778 A1).
Regarding Claim 19 (Dependent Upon Claim 2):
Zhamu as modified by Cao and Moon discloses the metal-sulfur battery of Claim 2 as set forth above.
	Zhamu is deficient in disclosing that the primary anode mass layer further contains conductive additives, binders and pore-forming additives.
	He discloses a method of manufacturing a lithium battery anode comprising anode active material, conductive additives, a binder resin, and a foaming agent (or blowing agent) which serves to produce pores in the anode material [0068].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the anode of Zhamu to include conductive additives, a binder resin, and a foaming agent, as they are known components of an anode for a lithium ion battery, as taught by He. By doing so, all of the limitations of Claim 19 are met.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2018/0083266 A1) as modified by Cao et al. (CN 205489901 A) (as listed by Applicant on IDS dated 10/15/2020), Moon et al. (Adv. Mater., 25: 6547-6553 (2013)), Seol et al. (US 2018/0159131 A1), and Chaturvedi et al. (US 2005/0220989 A1), as applied to Claim 14 above, and further in view of Conte et al. (US 2017/0023513 A1) and Wen et al. (CN 107221459 A1).


Regarding Claim 21 (Dependent Upon Claim 14):
Zhamu as modified by Cao, Moon, Seol, and Chaturvedi discloses the method of Claim 14 as set forth above.
Zhamu is deficient in disclosing that the method includes a step of applying a layer containing graphene oxide and/or reduced graphene oxide/polymer and subjecting it to reduction procedure, forming heteroatom co-doped graphene surface in regions directly subjected to the reduction.
Conte discloses a structure for use in electronic devices, wherein the structure may be used in components for a flexible battery [0006-0008, 0053]. Conte further discloses that structure comprises a conducting substrate comprised of a first layer of graphene disposed on a substrate and a first electropolymerized polymer layer disposed on the first layer of graphene [0029]. Conte further discloses that the structure may include additional graphene layers to the first graphene layer [0029], and specifically discloses an embodiment wherein a first layer of graphene is disposed on a substrate, a first electropolymerized polymer layer is disposed on the first graphene layer, and a second graphene layer is disposed on the first electropolymerized layer (see Claims 1, 3, and 4). Conte further discloses that the graphene layer may be a modified graphene layer [0033], and that the electropolymerized polymer layer maybe be comprised of polypyrrole (nitrogen containing polymer) [0035]. Conte teaches that the use of graphene in electronic devices has been of great interest due to graphene’s superb electrical, physical, and mechanical properties, and provides a cheap approach to improve the performance of electronic and electrochemical devices [0004-0008].
Therefore, it would be obvious to one of ordinary skill at the time of the filing of the invention to modify the method of Zhamu to include a step of applying a first layer of graphene, a first electropolymerized polymer layer disposed on the first graphene layer, and a second graphene layer disposed on the first electropolymerized layer, as it is known in the art as a configuration of layers applied to a substrate, used within an electronic device (such as a battery) as a conductive substrate which provides a cheap approach to improve the performance of electrochemical devices, as taught by Conte. 
Wen teaches the use of a phosphorous-nitrogen co-doped graphene material as an electrode material for a lithium ion battery (p.2, lines 5-8). Wen further discloses a method of applying such a material to an electrode which includes a reduction process (p.4, lines 6-12). Wen further teaches that the phosphorous-nitrogen co-doped graphene material exhibits high specific surface area and high conductivity (p.2, lines 15-24).
Therefore, it would be obvious to the skilled artisan to further modify the battery of Zhamu by selecting for the second graphene layer, the phosphorous-nitrogen co-doped graphene material layer of Wen and selecting for the method of applying such a layer, the method of Wen, as it is known in the art as a useful material for electrodes and is known to have high specific surface area and high conductivity, as taught by Wen. This would be further motivated by Conte who discloses that the graphene layer may be a modified graphene layer [0033].  As such, upon all of the above modifications, all of the limitations of Claim 21 are met.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2018/0083266 A1) as modified by Cao et al. (CN 205489901 A) (as listed by Applicant on IDS dated 10/15/2020), Moon et al. (Adv. Mater., 25: 6547-6553 (2013)), Seol et al. (US 2018/0159131 A1), and Chaturvedi et al. (US 2005/0220989 A1), as applied to Claim 14 above, and further in view of Yadav (US 2012/0164561 A1).
Regarding Claim 24 (Dependent Upon Claim 14):
Zhamu as modified by Cao, Moon, Seol and Chaturvedi discloses the metal-sulfur battery of Claim 14 as set forth above. Zhamu further discloses that the infiltrating of sulfur into a second porous host material is performed using physical vapor deposition or solution precipitation methods [0013].
	Zhamu is deficient in disclosing that in step b) the infiltrating of sulfur into a second porous host material is made by dip coating, spray coating or vacuum forced infiltration.
	Yadav teaches a method of applying powders to a substrate in nanotechnology applications and further teaches that methods such as dip coating, spray coating, mixing, and vapor deposition are useful to perform such applications [0078].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the method of infiltrating sulfur into a second porous host material, a method such as dip coating or spray coating, as it is known in the art as an equivalent method to vapor deposition and mixing, as taught by Yadav. By doing so, all of the limitations of Claim 24 are met.
Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. 
The Applicant argues that Cao et al. (CN 205489901 A) does not teach a positive electrode active material which includes both soft-case sulfur and hard-case sulfur in the final product, as the method of producing the positive electrode active material includes a step of heating the mixture of sublimed sulfur (soft-case sulfur) and hollow carbon/sulfur composite material (hard-case sulfur) to a temperature of 155°C. The Applicant further argues that as the sublimation temperature of sulfur is ~100°C, such a heating step would result in all of the sulfur present in the final product being in hard-case form. Though the examiner appreciates that a conversion of some sulfur from soft-case form to hard-case form could occur under such conditions, the examiner notes that the rejection issued does not include applying the method of Cao to produce a positive electrode, but rather is directed to use the sulfur materials of Cao (mixture of hollow carbon/sulfur composite material (hard-case sulfur) and sublimed sulfur (soft-case sulfur)) in the cathode of Zhamu.
Furthermore, the examiner notes that the instant specification discloses in the method of producing a cathode according to the instant claims, a step of heating the electrode precursor (a mixture of soft-case sulfur and hard-case sulfur) to a temperature of over 100°C (p.7, lines 26-29). Thus, it is not convincing that the heating step of Cao would resulting in a substantial difference between the final product of Zhamu as modified by Cao and the final product of the instant application.
Regarding the Applicant’s argument regarding the use of Hama et al. (US 2013/0288134 A1) in the rejection of Claim 7, the examiner finds the argument convincing. However, due to the substantial amendments made to independent Claim 1 upon which Claim 7 depends, the rejection is rendered moot and Claim 7 is now rejected on new grounds which better account for the newly added limitations of Claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724